     Case 1:20-cv-01028-DAD-BAM Document 5 Filed 08/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 ERIN RILEY,                                          Case No. 1:20-CV-01028-DAD-BAM

12                 Plaintiff,                           ORDER EXTENDING DUE DATE FOR
                                                        DEFENDANTS TO FILE RESPONSIVE
13          v.                                          PLEADING

14 TURLOCK IRRIGATION DISTRICT;                         The Hon. Dale A. Drozd
   MONIQUE HAMPTON and DOES 1-100,
15                                                      Trial Date:          None Set
             Defendant.
16

17         Per the Stipulation Regarding Service and Extension of Due Date for Responsive Pleading

18 (Doc. No. 4) filed on August 19, 2020 of Plaintiff Erin Riley (“Riley”) and Defendants Turlock

19 Irrigation District (“District”) and Monique Hampton (“Hampton”), collectively, “the Parties,” and

20 good cause appearing, it is ordered that Defendants Turlock Irrigation District and Monique

21 Hampton shall have through and until Wednesday, September 9, 2020 to file a responsive

22 pleading to the Complaint in the above-captioned lawsuit.

23

24 IT IS SO ORDERED.

25
        Dated:    August 20, 2020                            /s/ Barbara   A. McAuliffe          _
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28

                                                    1
             ORDER EXTENDING DUE DATE FOR DEFENDANTS TO FILE RESPONSIVE PLEADING
